¶27 (concurring) — I concur in the result. I write separately because the majority repeats our dicta in Schlieker that the emergency exception recognizes the “ ‘community caretaking function of police officers, and exists so officers can assist citizens and protect property.’ ” Majority at 181 (internal quotation marks omitted) (quoting State v. Schlieker, 115 Wn. App. 264, 270, 62 P.3d 520 (2003)). Schlieker repeated the language from State v. Menz, 75 Wn. App. 351, 353, 880 P.2d 48 (1994), where it was also dicta. Menz cited to State v. Swenson, 59 Wn. App. 586, 589, 799 P.2d 1188 (1990), where the court distinguished the exigent circumstances from the emergency doctrine. The court held that the emergency doctrine did not apply where the officers, responding to a neighbor’s report that the defendant’s front door was open, found the open door, called out to anyone inside, and then entered the home, where they found marijuana. The court held that the *187emergency doctrine did not apply because the officers had no reason to believe that anyone in the home was injured or that anyone in the vicinity was acting inappropriately. Swenson, 59 Wn. App. at 590. Thus, no Washington case has held that officers may enter a home under the emergency doctrine merely to protect property. And we should not further erode federal and state constitutional protections again unlawful searches by repeating the “protect property” language from Schlieker, Menz, and Swenson. The emergency doctrine applies only where the entering officer subjectively believes that “ ‘someone likely need[s] assistance for health or safety reasons.’ ” Schlieker, 115 Wn. App. at 270 (quoting State v. Gocken, 71 Wn. App. 267, 276-77, 857 P.2d 1074 (1993)).
Armstrong, J.